    Case: 4:20-cv-01940-ACL Doc. #: 3 Filed: 03/22/21 Page: 1 of 4 PageID #: 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                          )
                                                     )
             Plaintiff,                              )
                                                     )
        V.                                           )           No. 4:20-cv-1940-ACL
                                                     )
CORIZON, et al.,                                     )
                                                     )
             Defendants.                             )

                                  MEMORANDUM AND ORDER

         This matter is before the Court upon the request of plaintiff Joseph Michael Devon Engel,

prison registration number 1069055, for leave to commence this civil action without prepayment

of the filing fee. 1 Plaintiffs request will be denied, and this case will be dismissed without

prejudice to the filing of a fully-paid complaint.

         Plaintiff is a prisoner who, while incarcerated, has filed at least three civil actions that

were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon

which relief may be granted. 2 The Prison Litigation Reform Act of 1996 provides, in relevant

part:

         In no event shall a prisoner bring a civil action ... under this section if the prisoner
         has, on three or more prior occasions, while incarcerated or detained in any
         facility, brought an action ... in a court of the United States that was dismissed on
         the grounds that it is frivolous, malicious, or fails to state a claim upon which
         relief may be granted, unless the prisoner is under imminent danger of serious
         physical injury.


1
 Plaintiff has not filed a separate Application to Proceed in District Court Without Prepaying Fees or
Costs. Instead, he included such request in the body of the complaint.
2
  On September 9, 2020, plaintiff began filing prisoner civil rights complaints pro se and in forma
pauperis in this Court. To date, he has filed more than 130 such actions. As of December 21, 2020, at
least three were dismissed for one of the reasons enumerated in 28 U.S.C. § 1915(e)(2). See Engel v.
Governor of Missouri, et al., No. 1:20-cv-217 HEA (E.D. Mo. Dec. 15, 2020); Engel v. United States of
America, et al., No. 4:20-cv-1742 MTS (E.D. Mo. Dec. 18, 2020); Engel v. Missouri Courts, et al., No.
4:20-cv-1258 SPM (E.D. Mo. Dec. 21, 2020).
     Case: 4:20-cv-01940-ACL Doc. #: 3 Filed: 03/22/21 Page: 2 of 4 PageID #: 4




 28 U.S.C. § 1915(g). "A prior dismissal on a statutorily 'enumerated ground counts as a strike

 even if the dismissal is the subject of an appeal." Coleman v. Tollefson, 575 U.S. 532, 135 S. Ct.

 1759, 1763 (2015). Therefore, plaintiff may proceed in forma pauperis in this action only if he

 "is under imminent danger of serious physical injury." 28 U.S.C. § 1915(g).

        Plaintiff filed the instant complaint against Corizon, the Missouri Department of

 Corrections ("MDOC"), and the Eastern Reception, Diagnostic and Correctional Center

 ("ERDCC"). He signed and dated the complaint on December 25, 2020. He avers he is a civilly

 committed detainee, but review of publicly-available MDOC records shows he is actually a
                                                     ./


 convicted and sentenced state prisoner. In setting forth his statement of claim, plaintiff writes:

 "Since 2003 when I first started D.O.C. I have been on snack bags and blood sugar checks now

 they are doing nothing refuse to treat me for anything at all." As relief, plaintiff seeks "250

 Trillion Dollars plus 1,500,000 stocks in GMC, Ford, Dodge, Honda, ATT, Sprint, Verizon, T-

 Mobile, StraighTalk, Boost Mobile, Cricket, Family Mobile."

        Plaintiffs allegations do n~t establish that he is under imminent danger of serious

 physical injury. Therefore, he may not proceed informa pauperis in this action. See 28 U.S.C. §

 1915(g). Accordingly, the Court will deny plaintiffs request for leave to commence this action

 without prepayment of the civil filing fee, and will dismiss this case without prejudice to the

 filing of a fully-paid complaint.

        Even if plaintiff were not subject to 28 U.S.C. § 1915(g), the complaint would be subject

 to dismissal. While plaintiff believes he is entitled to trillions of dollars in monetary relief

.· · because he was wrongfully denied medical care, his allegations do not state a plausible Eighth

 Amendment claim. The Eighth Amendment requires that inmates be provided with adequate

                                                 2
    Case: 4:20-cv-01940-ACL Doc. #: 3 Filed: 03/22/21 Page: 3 of 4 PageID #: 5



medical care. Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011). To establish that a denial

of medical care rises to the level of an Eighth Amendment violation, an inmate must show that a

defendant acted with deliberate indifference. Id The test for deliberate indifference consists of

two prongs. Id First, an inmate must show that he "suffered from an objectively serious medical

need," and second, that the defendant knew of, and deliberately disregarded, that need. Id Here,

the complaint contains no factual allegations tending to show plaintiff suffered from an

objectively serious medical need, or that anyone who could be identified as a defendant knew of,

and deliberately disregarded, such a need. The complaint therefore fails to state a plausible

Eighth Amendment claim.

       The complaint suffers from other deficiencies. It fails to state a claim upon which relief

may be granted against Corizon because it points to no policy, custom, or official action by

Corizon that inflicted an actionable injury. See Johnson v. Hamilton, 452 F.3d 967, 973 (8th Cir.

2006). The remaining defendants, the MDOC and the ERDCC, are not "persons" that can be

sued under 42 U.S.C. § 1983. See Will v. Michigan Dept. ofState Police, 491 U.S. 58, 71 (1989),

Alsbrook v. City of Maumelle, 184 F.3d 999, 1010 (8th Cir. 1999). Additionally, claims against

the MDOC and the ERDCC would be barred by the doctrine of sovereign immunity. See Webb v.

City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018) ("The Eleventh Amendment protects

States and their arms and instrumentalities from suit in federal court"); see also Egerdahl v.

Hibbing Community College, 72 F.3d 615, 618-19 (8th Cir. 1995) ("Generally, in the absence of

consent a suit in which the State or one of its agencies or departments is named as the defendant

is proscribed by the Eleventh Amendment"). Plaintiff does not aver, nor is it apparent, that the

State of Missouri has waived its Eleventh Amendment immunity or consented to suit, and


                                               3
    Case: 4:20-cv-01940-ACL Doc. #: 3 Filed: 03/22/21 Page: 4 of 4 PageID #: 6



congressional enactment of 42 U.S .C. § 1983 did not abrogate Eleventh Amendment immunity.

See Quern v. Jordan, 440 U.S. 332, 340-345 (1979).

          Finally, the complaint would be subject to dismissal because it is malicious. The

complaint is one of over one hundred and thirty (130) duplicative and meritless prisoner civil

rights complaints that plaintiff has recently filed in this Court against these defendants and

others. Plaintiff submitted the pleadings in bulk, and specified he intended each one to be

docketed as an individual civil action. It is therefore apparent that plaintiff initiated this action as

part of a campaign of harassment through repetitive lawsuits, not with the intent of vindicating a

cognizable right. See In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam) (noting that

an action is malicious when it is a part of a longstanding pattern of abusive and repetitious

lawsuits); Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff'd 826 F.2d 1061

(4th Cir. 1987) (an action is malicious when it is undertaken for the purpose of harassing the

defendants rather than vindicating a cognizable right); Cochran v. Morris, 73 F.3d 1310, 1316

(4th Cir. 1996) (when determining whether an action is malicious, the Court need not consider

only the complaint before it, but may consider the plaintiffs other litigious conduct).

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff may not proceed in forma pauperis in this

action.

          IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

          Dated this   ;z.~   day of March, 2021.           ~                       ,

                                                                          .~,J.z_,
                                                    STEPHEN.LlMBA:G,JR.
                                                    SENIOR UNITED STATES DISTRICT JUDGE
                                                    4
